OFFICE   OF THE A’ITORNEY  GENERAL    OF TEXAS
                                AUSTIN
  GROVERSELLERS
  AITOINEV
         OlNEIIl.
Bon. Bert Ford, Administrator
Texas Liquor Control Board
Austin, Texas
Bear )Er,Ford:
                                   Opinion Ho. O-7528
                                   Re:   Proper way to measure the dis-




          Ke have given csreful consideratio
contained in the following letter:
            'The quest%on arises
     of fIlS8SlWi3& the distan
     of th6 Educational Buii
     Church in Wichita Fall
     theBrownBuildi
     Wichita Fall& '4'
     mitt&operate 8



                                         along the property
                                          om frontdoorto


                         e relative  locations of these two
                         mariner....which the City Clerk
                         nts should be made is enclosed
                         nsideration.     -

      should be made as follows: Starting at the west
      front door of the Education Building, (Door *Br, as _
      shown on the &at) lneasure34 feet North to the cor-
      ner of the Edkational Building; thence East 44.2
      feet to an alley; thence North 153.1 feet to 9th
Eon, Bert Ford - Page 2


     Street; thence across alley 48.7 feet to the front
     door of the proposed liquor store.as shown on the
     plat       IA' 8t 909 9th Street), mald.nga distance
     of 28
          'the ap$ica.tAs, namely L. L:Blackwe~ and )rl. S.
     Bailey, who reek the liquor permit contend that the
     measur8m8nts should be made as follows: Startin at
     the.west front door.of the Educational Building 7door
     'B' as shown on the plat), measure in a straight line
     west to the line of Travis Strelt; thence North to
     9th Street; thence East along the south line of 9th
     Street to the front door of the proposed liquor etore
     (door 'kc 86 shown by the pla;) at 909 9-h Street.
     5::: dista~2.8would be 8 great deal,more then 300
         .
          trTheBoard desires your opinion on the pro r
     measurements of the distance from the west fronE"door
     of the Education Building to the front door of the pro-
     yei.    &uor store. r   other word8, the Board wants
               ich of the roposed routes 5.sthe correct
                           e distance between the two front

          From your queetlon we presume the City Council of f;icNta
Falls ha8 passed an ordinance‘reguJ.atin&the location where intoxi-
C&.tingliquors i?x?'
                   be sold under the protisicns of Article 6625a of
the Penal Code, 4his krticle authorizes the city to "prohi'citthe
sale of alcoholic beverages by any dealer, where the place of business
of any such dealer is within 300 feet of any church, public school or
public hospital, the measureamnts to be along the property lines of
the street fronts and from front door to front door and"‘indirect
lines across intersectiooswhere they occur."
          The plat which 8ccompanies our request reveals that the
Educational Building of the First Chrfstian Church Is located on the
alley running from 9th Street to 10th Street; that the proposed liquor
store is on 9th Street; that the distance from the pro sed liquor
store to the side of the alley on which the Educationar Church build-
ing is located is 48.7 feet; that from 9th Street to the corner of
the Educational Ejuildingon the alley is 159.1 feet; that-from the
said corner of the Educational Building it is 44.2 feet to the 1:.:I'.
corner of said building; thence 34 feet south to the front door of the
Educational Bdlding marked "3" on the plat. This makes a total dis-
      of 256 feet from the proposed liquor store marked "4" to the
t,ar,ce
                                                                       34s



Hon. Bert Ford - Page 3


front door of the BdxcationalBuilding narked "Be.
           A8 revealed by the above-quoted statute, the Le&.slature
hss rovlded that the 8ale of alcoholic beverages nay bc prohibited
If tE e place of business of say such dealer is within 300 feet of 8
church. It then &ives the yardstick for ~3e8s1~ring said distance.
           Admittedly, the*prOpOaedliquor store is tith5.n207.8"feet
of the church in    e&ion, &ere said church fronts or faces on the .
                    measurerents alone;the property line of 9th Street,
      rectly across th8 alley, and then following the property Line
alot- the alley dam to b:-12ckurch. Tt~csktate theripl-oi*ides    l&t
the ineasurementacrmt be fro% the property line of the street Sront
to the front door of the church 2nd the front ch,or of the yqmr;od
l&:&or StOl:8. ::8 are 0,'the opiufon that the church faces ILponor
fronts UFI the zlley, and if this construction is true, then under
the law the rdeaaurezentwould be from the corner of the church build-
ing on the alley to the door or entrance into the Educational~Building
of said chuz%h.
          'In the case of \i&tersis. CoLlFw  70 ktl. 384 a Eew Jersey
c8se, the court was reqiliredto pas8 upon t&8 question oh %%at was the
front line of a comer lot which faced 50 feet on Atlantic (the m&n)
street and ren b8ck ll3 feet on Montpelier to an alley. The Court
used the foU.ckJingkmguage:
          WOw 8 lot fronts on a street when it lies free
     to face Nith, or opposite to, a street. The fro& pro-
     perty line of any street is a boundary v:hichdclitits
     private property lying alow that street fro3 the street
     itself. Both at Atlantic avenu8 and I+iontlier avenue
     this condition of affairs elEi8t8.'There rs therefore
     on both streets a front property line Of defendazt's
     lot. *The front Of the lot,' remarked judge Drillerin
     hi8 opinion delivered 5n.the.c88e of City of Des Xoines
     v. Dorr, 33.1~8, &, *is very well known to be that
     part of the seme which faces a street or streets. It
     IQayfront on one street only1 or it cay front on tW0.
     :..hat
          is the front of a,--lot,
                                 1.5determinable by its
     facix upon a public street or streets.' Xn'this cate
     the lot faces upon two public streets, and it was held
     in the last-mentioned c&se that a corner lot fronted On
     b&h of the streets v;?iicLfamed the angle."
                                                                            346


Hon. Bert   Ford   - PRO 4


east 44;2 feet     to   the alley on which said building;fronts or faces.
          The case of Stubbs v. Texas Liquor Control Board, 166 S.K.
(2) 178 (error ref.) the &urt discussed at lexth the h-aythe
meesuremcnt should be JX& in deter&&m;; the distame from the
church door to the door of the liquor stora.
          The court reeffizzed the doctrine that has been announced
a nmber of tiles that any door used for eatrance to the church Is
       the cmteqlation
wi.t,hSn                 of t3e kti a fro& door.  In saiclc cxx2 the
ascdS.e?t Stubbs took the '~ositiorrtkt th~..xe&s~re;icat i:Jstbe cloiy;
t&k street lines to t!le&eet intersection,then aross the street
intersoc%ion do%'!oPnx(te the z.ir.entr;,tceto the &U?uIck,,  md
thence i.aa direct line u? to said door. Cn the other hand, the
Texas Liquor Control BOWG took the position chat there xere three
or four other nays, each less tw    333 feet, & which to xeaswrc the
distance to tlroOther doors, one enteri% the Sunday School roox and
one enter- the pastorvs study, uhich was in the church. It took
the position that the most direct way oze could Co from the liquor
store to the nearest of said doors could be used. The Appellate _
Court held that each and all of the methods wested    by the Texas
Liquor Control Eoard were correct, and the court then used the follow-
islme:
           n&4 Article 666-2 of the Liquor Control Act
      provides: *This entire i.ctshall be deemed an exer-
      cise of tse police porterof the State for the.protect-
      iorrof the welfare, health, peace; tenpersnce, and
      safety of the pea lo of the State, and all its Pro-
      visiona shall be flberally construed for the accomp-
      lis?~-xx%of that purpose'; and the gener.zl rule of
      neaswexent relatiq to tez:rito within which a..saloon
      ma aerate is stated in a note? n 96 A.L.R. p. ‘778,as
      fo1 lows: 'The propositioc appears to be established as
      a rule of law thr.t,exc+pt as map be otherwise speci-
      fically provided, the distance contexzplated   by a statute
      0~ re&c.tiax prohibitin& the GrantinS of a license for
      the sale of intozkxM..3Sliquors, or traffic Uerein, with-
      in a certain distance of a named institution or place (e.
                   -;i-*), :custbe measxred in a straight lice
      5. ,. c'.xrc‘o
      rc;;r;Cr t!;x2ii-;
                       53:x other n.anner, such as by the usualiy
      ';rz-;cl;C rs::<eo;tthe street kir,es.f
                                                                   347


Hon. Bert Ford - Page 5


     mensureaent under the rule prescribed for that purpose.
     The meaning generally given by courts to the phrase
     ‘froarfront door to front door’ i.6that, any door lead-
     ing into the church or saloon is a front door; in other
     u10r&s,it is held that a church or saloon nay have
     aeve+ front dOOr and may face upon two or more atmets;
     and we are of o inion that 1s the sense in +ich the pro-
     $zI~;    ;fhthe Eiquor Control Act should be ootmtrued.
                 ., pp. 372-373, the doctrine is stated that
     I* * * in'the case of a corner church, either of two -
     doors lezdiag Eron the respective Intersectingstrecta,
     i!?tiO2 to>:eror vestilmle  3-on &ich one door leads to
     the auditorium, must be regarded as the front entrance
     b-ithinthe nz.ming of a statute prohibiting saloons
     Fithin c riven distame fron the front entrance of a
     church, athou& one door day be used nors than the other,
     and may be on the street or.which the church lot techni-
     cally faces. * * * 137.    In applying the rohibition
     against sales near churches, great llberaiity 1s ..exer-
     cised ad the rule of constructionusually adopted is
     said co favor the religious iustbtutionsand not the
     traffickers in liquors, to the end that the protection
     be extended to all the multifarious denominationsand
     societies -irrespectiveof their particular tenet8 or
     creed, anh no matter with what ceremony or lack of it
     their faith may be evinced. Anp structureused prinal-
     pally for religious worship and Blbla study ia..~naludetl
     although sox~eof its r$o%s a&y be used by socie$#es inci-
     dentrklto the church,       f.vn
          In the case of Halluxuv. Texas Liquor Control Board, 166 S.‘i’.
175, the court held that the prop?r w&y to measure the distance nhen
crossing the intersection 0f two streets was to go dl,agonally&cross
rather than follow the direct route from one street to another, and
then directly across from that street to the opposite street. In other
words, the court held that reCardl.essof the traffic lam, the method
of *masuring wae to take the storteat route possible from the corner of
o:?estreet zoing to the corner diagonally across said street.
           The statute in qdestior,does r.otcall for the church door to
be 3KJ feet from the door‘of the saloon aloan  property lines, but I-n
its xe;surezent says t?zt in E:circfron the liquor store to the ckurch
                           c< of the street fronts nuet 'be foil-cxed;
tudlcal~, the >ropcrty ?&I;,
%?:fSl th ci?XTh buFldinz, or the liccor store bnildiq is reskcd, t&l
         .

    .

                                                                           348


        iion.Bert Ford - Page 6


        the law contemplatesthat from the nearest point on the street front
        where the buildings are located, the m%asure~e~t shall be from there
        in the aost direct line to the door entering the church. In the case
        at bar it a wars that the door uarked "Brris the main entrsnce*into
                    chool or Educational Btiloing and as before stated
        the Sunday !I
        measuring from Boor "B" to the nearest Int where the alley f&nts
        on the church building and then going WYth the,pro,pertylines to a
        point directly in front of the.door to the propcsed ?-i&or store and'
        then to the door of s4.d storo,Lthe d.lstru;ce
                                                     :m~lc!be 236 feet which,
        of mm-se, wzici pl;cc s&$2,3-tzs
                                      tg:y the ;,.~0~,:,5'!;2C6..5
                                                          zone.




                                                Geo. Ii. Barcus
                                                Assistant




.